Citation Nr: 1102699	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorders.  

2.  Entitlement to service connection for bilateral knee 
disorders.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Whether new and material evidence has been received to reopen 
service connection for left elbow epicondylitis.  

6.  Whether new and material evidence has been received to reopen 
service connection for post-operative right elbow epicondylitis.  

7.  Entitlement to an increased rating in excess of 20 percent 
for the service-connected residuals of a laceration of the left 
thumb.  

8.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981 
and had extensive additional service with the National Guard 
until November 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of June 2005, June 2007 and June 2008 rating decisions of 
the Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2010, a Board personal hearing was held before the 
undersigned in Washington, D.C.  A transcript of the hearing is 
associated with the Veteran's claims file.

The issues of service connection for bilateral hearing loss and 
tinnitus, right and left elbow epicondylitis on a de novo basis, 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.  

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board has characterized the Veteran's claims 
regarding epicondylitis of the elbows accordingly.  


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran indicating 
that he wished to withdraw his appeal seeking service connection 
for bilateral foot disability; there are no questions of fact or 
law remaining before the Board in this matter.  

2.  In January 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran indicating 
that he wished to withdraw his appeal seeking service connection 
bilateral knee disability; there are no questions of fact or law 
remaining before the Board in this matter.  

3.  Service connection for a left elbow disability was denied by 
the RO in a September 2002 rating action on the basis that there 
was no medical evidence establishing a medical nexus, or link, 
between the left elbow disability and service.  The Veteran was 
notified of this action and of his appellate rights, but did not 
file a timely appeal.

4.  Since the September 2002 rating decision denying service 
connection for a left elbow disability, the additional evidence, 
not previously considered, includes a medical opinion of a nexus 
between the Veteran's service-connected left thumb disability and 
his left elbow disability, and thus relates to an unestablished 
fact of medical nexus that is necessary to substantiate the 
claim, so raises a reasonable possibility of substantiating the 
claim.  

5.  Service connection for a right elbow disability was denied by 
the RO in a September 2002 rating action on the basis that there 
was no medical evidence establishing a medical nexus, or link, 
between the right elbow disability and service.  The Veteran was 
notified of this action and of his appellate rights, but did not 
file a timely appeal.

6.  Since the September 2002 rating decision denying service 
connection for a right elbow disability, the additional evidence, 
not previously considered, includes a medical opinion of a nexus 
between the Veteran's service-connected left thumb disability and 
his right elbow disability, and thus relates to an unestablished 
fact of medical nexus that is necessary to substantiate the 
claim, so raises a reasonable possibility of substantiating the 
claim.  

7.  Throughout the appeal, the residuals of a laceration of the 
left thumb, the Veteran's minor extremity, are analogous to 
amputation of the thumb.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of service connection for bilateral foot disability.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010). 

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of service connection for bilateral knee disability.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).

3.  September 2002 rating decision denial of service connection 
for epicondylitis of the left elbow became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

4.  New and material evidence has been received to reopen service 
connection for epicondylitis of the left elbow.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  September 2002 rating decision denial of service connection 
for the postoperative residuals of epicondylitis of the right 
elbow became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010). 

6.  New and material evidence has been received to reopen service 
connection for the postoperative residuals of epicondylitis of 
the right elbow.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).  

7.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 30 percent for the residuals of a 
laceration of the left thumb have been met for the appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5152 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  August 2004, April 2007, and April 2008  letters 
explained the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  A March 2006 letter also informed 
the Veteran of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including medical records 
utilized by the Social Security Administration (SSA) in a 
disability benefits claim, have been secured.  

The RO arranged for VA medical examinations of the Veteran's left 
thumb in May 2005, December 2006, and February 2009.  These 
examinations, taken together, are found to be adequate for rating 
purposes for the issues decided in this decision.  In this 
regard, it is noted that the examiners reviewed the Veteran's 
medical history and complaints, made clinical observations, and 
rendered opinions regarding the severity of the disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  

Regarding the claims involving whether new and material evidence 
has been submitted to reopen service connection claims for the 
Veteran's elbow disabilities, it is noted that the duty to assist 
by arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified 
any evidence that remains outstanding.  Accordingly, the Board 
will address the merits of the claims.

Service Connection for Bilateral Foot and Knee Disorders

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.

At the Board personal hearing in January 2010 and in 
correspondence received by VA in January 2010, the Veteran 
indicated that he wished to withdraw his appeal as to service 
connection for bilateral foot and knee disabilities that was 
before the Board.  Hence, there are no allegations of error of 
fact or law for appellate consideration on these claims.  
Accordingly, the Board does not have jurisdiction to consider an 
appeal in these matters.  

Reopening Service Connection for Epicondylitis of the Elbows

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2010); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 
C.F.R. §§ 3.307 and 3.309 (2010) (presumptive service connection 
for certain chronic diseases) for the periods of ACDUTRA or 
INACDUTRA is not appropriate.)  ACDUTRA is, generally, full-time 
duty in the Armed Forces performed by reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1) (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Service connection for epicondylitis of each elbow was previously 
denied by the RO in a September 2002 rating decision, as there 
was no relationship demonstrated between the development of the 
disability and service.  The Veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been received such 
that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the September 2002 rating 
decision included the STRs, private treatment records showing 
treatment for epicondylitis, post-operative in the case of the 
right elbow, and a May 1999 statement from the Veteran's private 
physician who indicated that the symptoms and difficulties of the 
Veteran's upper extremities were connected to military service 
and the type of work that he was performing while in service.  

In June 2004, the Veteran submitted an application to reopen 
service connection for bilateral elbow disabilities.  Evidence of 
record received in connection with this application includes the 
testimony given by the Veteran and his spouse at a Board personal 
hearing before the undersigned in January 2010, and a copy of a 
March 2010 examination report from the Veteran's private 
physician.  The hearing testimony detailed the onset of the 
Veteran's elbow disability, particularly a relationship to 
overuse syndrome brought on as a result of the Veteran's service-
connected left thumb disability.  

The March 2010 examination report includes a medical opinion that 
the Veteran's right elbow disability started due to compensatory 
overuse of the right upper extremity due to the disability 
associated with the service-connected left thumb laceration.  The 
examiner also opined that the Veteran then had surgery on his 
right elbow and sustained similar compensatory overuse of the 
left elbow resulting in that disability.  In summary, the 
opinions were that the severe bilateral upper extremity 
disabilities were directly attributable to the injury of the left 
thumb in May 1983, a disability for which service connection has 
been established.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board finds that, since the September 2002 rating decision 
denying service connection for epicondylitis of each elbow, the 
additional evidence, not previously considered, relates to an 
unestablished fact regarding the relationship to service 
(including as secondary to the service-connected left thumb 
laceration).  The September 2002 denial was based upon the fact 
that there was no relationship with service.  The Veteran's 
personal hearing testimony and the March 2010 private physician 
opinion provides some evidence of a relationship between the 
elbow disabilities and the service-connected left thumb 
laceration.  Thus, the additional evidence provides a reasonable 
possibility of substantiating the claim.  For this reason, the 
Board finds that new and material evidence has been received to 
reopen service connection for epicondylitis of the left elbow and 
the postoperative residuals of epicondylitis of the right elbow.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Increased Rating for Left Thumb Disability

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for the residuals of a laceration of the left 
thumb was granted by rating decision of the RO in January 2000.  
A noncompensable (zero percent) rating was assigned at that time.  
The rating was increased to 10 percent, effective June 29, 2004, 
by the June 2005 RO rating decision appealed by the Veteran.  The 
rating was increased to 20 percent, also effective June 29, 2004, 
by rating decision dated in February 2006.  The Veteran has not 
expressed disagreement with the effective date.  As he continues 
to express dissatisfaction with the 20 percent rating, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

An examination was conducted by VA in April 2005.  At that time 
it was noted that the Veteran was right handed.  The Veteran's 
history of left thumb laceration, with subsequent surgery and 
physical therapy, was described.  The Veteran stated that over 
time he developed serious pain in his left hand, described as an 
electric shock radiating up the hand that lasted two to three 
seconds and rated a 10/10 at its worst whenever he tried to grasp 
or turn a wrench with his left hand.  He reported that he had 
subsequently undergone a second surgical procedure.  He reported 
currently took numerous pain medications and stated that he had 
no problems donning or doffing his clothing or with hygiene, but 
could not drive long distances and had problems with buttons and 
opening pill bottles.  He stated he was unable to lift more than 
four or five pounds due to left hand pain.  

On inspection of the hand in April 2005, there appeared to be 
muscle wasting in the thenar eminences bilaterally and also ulnar 
claw on the left.  The Veteran had decreased sensation to pin 
prick at the C6 dermatome on the left and right, more so on the 
left; as well as bilaterally at C8.  He was unable to extend the 
distal interphalangeal joint of the thumb.  He had limited 
flexion of the thumb, secondary to pain, and was able to flex it 
5 degrees with passive range of motion, but was unable to 
complete this secondary to pain that he rated as 8/10.  He was 
only able to abduct the thumb 10 degrees.  He was unable to 
adduct it back to the midline.  The Veteran was unable to appose 
the thumb across the midline on the left.  He had a positive 
pinch on the left as well as a positive Warternberg's test.  He 
also had a positive Froment sign.  He had decreased grip strength 
bilaterally.  The impression was that the Veteran had exhibited 
significant impairment of the left hand, showing an almost 
inability to adduct, limited abduction of the thumb, and 
difficulty apposing the thumb.  He did show positive Froment and 
Wattenberg's sign, indicative of ulnar neuropathy and a positive 
pinch test, indicative of median nerve pathology as well as 
sensory changes at C6 and C8.  

An examination was conducted by VA in December 2006.  At that 
time, the Veteran's symptoms of pain and numbness were described.  
His course since the initial injury was described as stable.  His 
symptoms included pain, limitation of motion, swelling, weakness 
and numbness in the left thumb.  He had a history of flare-ups 
precipitated by changes in the weather and alleviated by pain 
medicine and rest.  He reported that these occurred every two to 
three weeks and lasted one to two days.  The flare-ups were 
described as severe and he had to take medications that generally 
limited him.  He stated that he was unable to use his left hand 
much at all.  

Examination in December 2006 showed no amputation and no 
ankylosis or deformity.  There was a gap between the thumb pad 
and the tips of the fingers on attempted opposition of the thumb 
to the fingers.  There was mild decreased strength for pulling.  
There was decreased dexterity and difficulty twisting, with 
complaints of pain.  Motion of the metacarpal-phalangeal joint to 
flexion was from 0 to 60 degrees, but pain began at 50 degrees 
actively and was present throughout on passive motion.  Extension 
was from 0 to 10 degrees, with pain at 10 degrees and on all 
passive motion.  Motion of the interphalangeal joint to flexion 
was from 0 to 75 degrees actively and 0 to 80 degrees passively, 
with no pain on motion.  Extension of the interphalangeal joint 
was from 0 to 0 degrees.  X-ray studies of the left hand 
performed in September 2006 showed no significant abnormalities, 
fractures or dislocations.  The diagnosis was residuals of a 
laceration of the left thumb.  There were mild effects on daily 
activities such as chores and sports noted.  

An examination was conducted by VA in February 2009.  At that 
time, the Veteran reported that he continued to have numbness in 
the whole thumb and shooting pain with grasping.  He reported 
that he was dropping things.  The Veteran stated that he could 
not "hold anything with my left thumb."  He had "flare-ups all 
the time."  On examination of the left thumb the original scar 
that circled the left thumb at its base was noted.  This measured 
7 cm in length and 0.25 cm in width.  It was not unsightly and 
not tender.  Another scar at the base of the left thumb on the 
palmar surface measuring 4 cm in length and 0.125 cm in width was 
noted.  This was lighter in color than the surrounding skin, not 
unsightly and nontender.  The scars were superficial and not deep 
and did not interfere with function of the thumb.  There was no 
induration, inflammation or ulceration.  The thumb was very 
tender to the touch.  Both grips were weak, mainly guarding 
because of pain in the left thumb.  The Veteran showed normal 
function of the left hand with difficulty.  With some effort, he 
was able to touch the thumb to all fingertips and the fingertips 
and the thumb to the palm.  X-ray studies of the left hand showed 
a mild flexion deformity of the PIP joint of the fifth finger, 
but no significant degenerative changes.  The diagnosis was 
status post laceration of the left thumb with scars as described.  

In testimony at the Board personal hearing on appeal, the Veteran 
described constant pain in his left hand of two or three on a 
scale from one to ten.  He stated that the pain medication from 
the pain clinic helped much with the pain.  He testified that he 
constantly dropped things and had problems picking things up with 
his left hand.  He stated that he had difficulty buttoning and 
with opening pill bottles and could not lift more than four or 
five pounds on the left.  It was contended that disability 
ratings should be assigned for the Veteran's scarring as well as 
nerve damage of the left upper extremity.  

Limitation of motion of the thumb of either a major or minor 
extremity is assigned a 10 percent rating evaluation for a gap of 
one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  A 20 
percent rating evaluation is assigned when there is a gap of more 
than 2 inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 4.7a, 
Code 5228.  

Ankylosis of the thumb at an unfavorable angle warrants a 20 
percent rating for either a major or minor extremity.  
38 C.F.R. § 4.71a, Code 5224.  Evaluation as to whether 
amputation of the digit is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference of overall function of the hand 
should be considered.  38 C.F.R. § 4.71a, Note to Code 5224.  

For amputation of the thumb of a minor extremity, with metacarpal 
resection, warrants a 30 percent rating.  For amputation at the 
metacarpophalangeal joint or through the proximal phalanx, a 20 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5152.  

Regarding the contentions made on the Veteran's behalf, that 
separate ratings should be established for peripheral neuropathy 
and the scarring of the left thumb, it is noted that service 
connection has not been established for the ulnar or cervical 
spine neuropathy noted on VA examination and that on examination 
by VA in February 2009, the scars were shown to be superficial, 
nontender, with no ulceration, or limitation of function of the 
hand.  As such, separate disability ratings based on neuropathy 
or scarring are not warranted.  See 38 C.F.R. §§ 4.118, 4.124a, 
Codes 7804, 7805, 8516.  Neither has any effect been shown in the 
other fingers of the left hand.  

The Veteran has had consistent complaints, including his 
testimony at the Board hearing in January 2010, of significant 
limitation of use of his left thumb, to the point that the left 
thumb is rendered almost useless.  Giving him the benefit of the 
doubt, the Board finds that a 30 percent rating is warranted as 
analogous to left thumb amputation.  As this is the Veteran's 
minor extremity, a schedular rating in excess of 20 percent is 
not assignable.  To this extent the appeal is allowed.  

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's left thumb disability level 
and symptomatology to the rating schedule, the Board finds that 
the degree of disability throughout the appeal period under 
consideration is contemplated by the rating schedule.  The 
Veteran's left thumb disability has been assigned the highest 
schedular evaluation for a minor extremity, which also 
incorporates various orthopedic factors that limit motion or 
function of the thumb.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  For this reason, the Board finds that the assigned 
schedular ratings are adequate to rate the Veteran's left thumb 
disabilities, and no referral for an extraschedular rating is 
required.  

Finally, while the Veteran is not employed, and receives Social 
Security Disability Benefits, the issue of TDIU is held in 
abeyance pending the remand, and will not be discussed at this 
time.  


ORDER

The appeal seeking service connection for bilateral foot 
disability is dismissed.  

The appeal seeking service connection for bilateral knee 
disability is dismissed.  

New and material evidence having been received, service 
connection for epicondylitis of the left elbow is reopened. 

New and material evidence having been received, service 
connection for the postoperative residuals of epicondylitis of 
the right elbow is reopened.  

A rating of 30 percent for the residuals of a laceration of the 
left thumb is granted.  


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus.  VA outpatient treatment records dated in 
October 2006 show diagnoses of bilateral sensorineural hearing 
loss and tinnitus.  The Veteran has contended that he sustained 
significant acoustic trauma during service while working around 
tanks and other artillery as well as on the rifle range.  Review 
of STRs shows that audiometric testing was conducted in January 
1981, January 1985, February 1989, and May 1993, at which time 
bilateral hearing loss was diagnosed.  There is no current 
evidence that the Veteran has hearing loss that meets the VA 
criteria for this disability.  38 C.F.R. § 3.385 (2010).  The 
Veteran has not had an examination by VA to ascertain the current 
severity and etiology of any hearing loss and this should be 
conducted prior to appellate consideration.  McLendon v. 
Nicholson, 
20 Vet. App. 79 (2006).  

Having found that the claims for service connection for left and 
right epicondylitis of the elbows have been reopened, the claims 
must now be reviewed on the merits.  A VA examination to 
investigate the Veteran's contentions regarding secondary service 
connection due to overuse syndrome has not been undertaken and 
should be performed prior to readjudication.  Id.  

The remaining issue on appeal, entitlement to TDIU, must be held 
in abeyance pending the development requested herein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiology and/or ear disease 
examination of the Veteran to ascertain 
the presence, nature, and likely etiology 
of any bilateral hearing loss and 
tinnitus.  The VA examiner should review 
the pertinent documents, including the 
STR's, periodic examinations performed in 
connection with the Veteran's reserve 
duty, and VA treatment records and 
examination reports, in conjunction with 
the examination.  The Veteran's exposure 
to acoustic trauma during service should 
be presumed.  

Based on such records review, history, and 
examination of the Veteran, the examiner 
is asked to provide an opinion regarding 
whether the Veteran currently demonstrates 
hearing loss and tinnitus and, if so, is 
it at least as likely as not (probability 
of 50 percent or more) that currently 
diagnosed hearing loss and tinnitus are 
related to acoustic trauma during service?  

2.  The RO should arrange for the Veteran to 
undergo a VA examination to ascertain the 
current nature and extent of any bilateral elbow 
disability, including diagnosed epicondylitis.  
The VA examiner should render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent or more) that any 
left or right elbow disability is the result of 
overuse syndrome resulting from the Veteran's 
service-connected left thumb disability.  The 
relevant documents in the claims folder should 
be made available for review in connection with 
this examination.  The VA examiner should 
provide a rationale for all conclusions reached.  

3.  The RO should then readjudicate the 
claims for service connection for hearing 
loss, service connection for tinnitus, 
service connection for left and right 
elbow disabilities, and TDIU.  If any 
issue remains denied, the RO should issue 
an appropriate supplemental statement of 
the case as to all issues on appeal, and 
should afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


